IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

TIMOTHY MALDEN,                     NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-2619

OLD REPUBLIC NATIONAL
TITLE COMPANY, A FOREIGN
CORPORATION,

      Appellee.

_____________________________/

Opinion filed December 18, 2014.

An appeal from the Circuit Court for Duval County.
L. P. Haddock, Judge.

Kenneth A. Tomchin and Brett P. Abner, of Tomchin & Odom, P.A., Jacksonville,
for Appellant.

M. Scott Thomas and Cristine M. Russell, of Rogers Towers, P.A., Jacksonville,
for Appellee.




PER CURIAM.

      AFFIRMED.

PADOVANO, WETHERELL, and SWANSON, JJ., CONCUR.